internal_revenue_service department of the treasury washington dc soread o i contact person telephone number tn reference to date t ep ra t2 u l yo3 legend company r individual a ‘ individualb individualc individual d individual e individual f individual g date h date i date j date k date l date m date n date o date p date q date r dear t i i i u l t t i i this is in response to the ruling_request dated date as supplemented by letters dated date and date in which your authorized representative has requested rulings on your behalf concerning the required minimum distributions from contacts described in sec_403 of the internal_revenue_code owned by individual a at the time of his death and held by company r your authorized representative has submitted the following facts and representations individual a owned b contracts with company r prior to his required_beginning_date at his required_beginning_date and at the date of his death individual a’s date of birth was date h he attained age on date i and age on date j his required_beginning_date with -2- respect to the commencement of required minimum distributions from the b contracts is date k individual a’s date of death is date l individual a signed company r’s form entitled authorization to begin distribution option payments and on the form designated six beneficiaries of b contracts individuals b c d e f and g their birth dates are respectively date m date n date o date p date q and date r individual b is the former spouse of individual a and her date of birth is date m the remaining beneficiaries are the offspring of individual a as of individual a’s required_beginning_date of date k individual b was the oldest designated_beneficiary of individual a’ sec_403 contracts also on the form authorization to begin minimum distribution option payment individual a elected to receive the required minimum distributions from the b contracts held by company r under the following options no calculation beneficiary and the calculation method is the recalculation method the form provided as an alternative that individual a could have received payments over his life and beneficiary’s combined life expectancy in effect individual a elected to receive distributions during his lifetime over his single recalculated life expectancy based on these facts and representations the following rulings are requested that each of the six beneficiaries mentioned above are designated beneficiaries for purposes of sec_401 of the code with respect to the b contracts owned by individual a that each of the six beneficiaries were timely designated on the b contracts owned by individual a at his required_beginning_date that with respect to individual a’ sec_403 contracts individual a’s use of the single recalculated life expectancy in determining his required minimum distributions during his lifetime does not preclude the use of the remaining term-certain life expectancy of the oldest designated_beneficiary individual b commencing in the calendar_year after the death of individual a that commencing in the calendar_year the year after individual a’s date of death the required minimum distributions to individual b from her interest in individual a’ sec_403 contracts may be based upon the remaining term-certain life expectancy of individual b that the remaining term-certain life expectancy that may be used by individual b in lod a determining her required minimum distributions from her interest in individual a’ sec_403 contracts for each year after the calendar_year shall be reduced by one sec_403 of the code provides for the taxability of a beneficiary under annuities purchased by sec_501 organizations or public schools sec_403 states in pertinent part that under regulations prescribed by the secretary this subsection shall not apply to any b annuity contact unless requirements similar to the requirements of sec_401 are met sec_1_403_b_-2 q a of the proposed income_tax regulations provides in pertinent part that contracts described in sec_403 of the code are subject_to the distribution rules provided in sec_401 sec_401 of the code provides in pertinent part that a_trust shall not constitute a qualified_trust unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary sec_401 defines in pertinent part the required_beginning_date as april of the calendar_year following the later of the year in which the employee attains age 70’ or the calendar_year in which the employee retires sec_401 of the code provides in pertinent part that if the employee dies after distribution of his or her interest has begun the remaining portion of such interest will continue to be distributed at least as rapidly as under the method of distribution being used prior to the employee’s death sec_1_401_a_9_-1 q a d-2 of the proposed_regulations provides in pertinent part that designated beneficiaries are only individuals who are designated as beneficiaries under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan provides by an affirmative election by the employee specifying the beneficiary sec_1_401_a_9_-1 q a d-3 of the proposed_regulations provides in pertinent part that for the purposes of calculating the distribution period described in sec_401 of the code the designated_beneficiary will be determined as of the employee’s required_beginning_date the information submitted shows that individual a made an affirmative election on date that six individuals namely individuals b c d e f and g were his beneficiaries for hi sec_403 contracts this selection of his beneficiaries was completed before his required_beginning_date of date k -4- on this basis we conclude with respect to the first and second ruling requests as follows that each of the six beneficiaries mentioned above are designated beneficiaries for purposes of sec_401 of the code with respect to the b contracts owned by individual a that each of the six beneficiaries were timely designated on the b contracts owned by individual a at the required_beginning_date sec_1_401_a_9_-1 q a e-1 a of the proposed_regulations provides in pertinent part that life expectancies are calculated using the employee’s birthday and the designated beneficiary’s birthday in the calendar_year in which the employee attains age sec_1_401_a_9_-1 q a e-s a of the proposed_regulations provides in pertinent part that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_401 of the code permits an employee and his spouse to recalculate their life expectancies annually sec_1_401_a_9_-1 q a e-8 a of the proposed_regulations provides guidance on how an employee’s life expectancy is recalculated and provides that upon the death of the employee the recalculated life expectancy of the employee or the employee’s surviving_spouse will be reduced to zero in the calendar_year following the calendar_year of death in any calendar_year in which the last applicable life expectancy is reduced to zero the plan must distribute the employee’s entire remaining interest prior to the last day of such year in order to satisfy sec_401 sec_1_401_a_9_-1 q a e-8 b of the proposed_regulations provides in pertinent part that if the designated_beneficiary is not the employee’s spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee’s life expectancy but not recalculating the beneficiary’s life expectancy such applicable life expectancy is the joint life and last survivor expectancy using the employee’s attained age as of the employee’s birthday in the distribution year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows first the beneficiary’s applicable life expectancy is calculated based on the beneficiary’s attained age as of the beneficiary’s birthday in the calendar_year described in sec_1_401_a_9_-1 q a e-1 reduced by one for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 is then located which ib4 s corresponds to the designated beneficiary’s applicable life expectancy such age is the adjusted age of the designated_beneficiary as provided in sec_1_401_a_9_-1 q a e-8 a upon the death of the employee the life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee’s death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph since individual a’s life expectancy was being recalculated annually upon his death in accordance with sec_1_401_a_9_-1 q a e-8 a of the proposed_regulations his life expectancy was reduced to zero in the calendar_year following the calendar_year of death ie although the annual distributions to individual a from his annuities were calculated using his single life expectancy upon his death his life expectancy was not the last applicable life expectancy because he timely designated his beneficiaries by his required_beginning_date in accordance with sec_1_401_a_9_-1 q a e-8 b therefore pursuant to q a e-8 b of sec_1_401_a_9_-1 for purposes of determining the minimum distribution in the calendar_year after the death of individual a the applicable life expectancy is the life expectancy of the designated_beneficiary as determined under that section given that more than one individual was designated as a beneficiary with respect to individual a as of date k pursuant to sec_1 a -1 q a e-5 a of the proposed_regulations the beneficiary who is the oldest and correspondingly who has the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period with respect to the b contracts that were owned by individual a the information submitted shows that individual b is the oldest of the designated beneficiaries therefore she had the shortest life expectancy of all of the designated beneficiaries on individual a’s required_beginning_date on this basis as required by sec_1_401_a_9_-1 q a e-5 a of the proposed_regulations her life expectancy will be used to determine the minimum distribution period under the b contracts commencing in the calendar_year as noted in sec_1 a e-8 b of the proposed_regulations the beneficiary’s applicable life expectancy is calculated based on the beneficiary’s attained age as of the beneficiary’s birthday in the calendar_year that the employee attained age see sec_1_401_a_9_-1 q a e-1 a the applicable life expectancy would be reduced by one for each year that has elapsed since the designated beneficiary’s attained age as of the beneficiary’s birthday in the calendar_year in which the employee attained age individual a became age on date j therefore for the calendar_year and all subsequent years individual b’s remaining term-life expectancy for the required minimum distributions would be her age during the year individual a became age reduced by one for each year that has elapsed since that date of that year on this basis we conclude with respect to the third fourth and fifth ruling requests as follows that with respect to individual a’ sec_403 contracts individual a’s use of the single recalculated life expectancy in determining his required minimum distributions during his lifetime does not preclude the use of the remaining term-certain life expectancy of the oldest designated_beneficiary individual b commencing in the calendar_year after the death of individual a that commencing in the calendar_year the year after individual a’s date of death the required minimum distributions to individual b from her interest in individual a’ sec_403 contracts may be based upon the remaining term-certain life expectancy of individual b that the remaining term-certain life expectancy that may be used by individual b in determining her required minimum distributions from her interest in individual a’ sec_403 contracts for each year after the calendar_year shall be reduced by one this ruling is based on the assumption that the annuity_contracts owned by individual a meet the requirements of sec_403 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division o2bb enclosures deleted copy of this letter notice of intention to disclose
